DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, in the reply filed on 11 November 2021, is acknowledged.
Claims 16-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 1, the limitations “a malleable region that is configured to remain deformed after bending” and “a superelastic region that is configured to return to a straight configuration after bending” render the claims indefinite, as it is unclear if the two regions are comprised of different i.e. the bending may bend or deform the malleable region to the actual programmed shape, which shape would then remain after heating. It is also unclear if the bending creates the “deformed” shape or if the malleable region may be deformed separately after a separate bending step. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
i.e. not less than. 
Claim 4 fails to further limit the subject matter of claim 2. Claim 2 requires that a length of the first portion is less than a length of the second portion, while claim 4, at the upper limit of the ranges recited, allows for the possibility that the first portion is 600 mm long and the second portion is 300 mm long, i.e. the first portion is longer than the second portion. The recited ranges are inconsistent with the requirements of claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 15 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2007/0154859 to Hilliard. 
Hilliard discloses an apparatus comprising a wire, shown in Fig. 7, having a first end (end on the left) and a second end (end on the right) opposite the first end, wherein a first portion (from the first 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of U.S. Patent Application Publication No. US 2013/0017506 to Parker. 
Hilliard discloses the claimed invention except for wherein the length of the first portion of the wire ranges from about 10 mm to about 600 mm, and wherein the length of the second portion of the wire is about 10 mm to about 300 mm. 
Parker teaches that an orthodontic archwire made of nickel-titanium alloy has a length of 38 mm (FIG. 1) (¶51). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to make the orthodontic archwire in Hilliard 38 mm long, which is a typical length for a nickel-titanium alloy orthodontic archwire as taught by Parker. Then, as shown in Hilliard, the first portion would have a length of about 12 mm (1/3 of 38) and the second portion would have a length of about 25 mm (2/3 of 38), which fall into the claimed ranges. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of U.S. Patent Application Publication No. US 2018/0021107 to Benarouch et al. (hereinafter, “Benarouch”). 
Hilliard discloses the claimed invention except for wherein a diameter of the wire is about 0.6 mm to about 4 mm. 
Benarouch teaches that an orthodontic archwire may have a diameter of between 0.12 and 0.20 inch (3-5 mm). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to make the diameter of the orthodontic archwire in Hilliard 3 mm, which is the bottom end of the range of diameters of orthodontic archwires taught by Benarouch. 

Claims 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of U.S. Patent No. US 7,837,466 to Griffith et al. (hereinafter, “Griffith”). 
As to claim 7, Hilliard discloses the claimed invention except for wherein a diameter of the first portion of the wire is different than a diameter of the second portion of the wire. 
Griffith teaches an orthodontic archwire comprises notches (105) or protrusions (106), shown in FIGs. 2B and 2C, to engage a pawl of bracket, shown in FIG. 5, for holding and tightening the archwire in place against the teeth (col. 7 / ll. 49-58, col. 8 / ll. 44-54, col. 11 / ll. 12-21). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include notches and/or protrusions on at least one end of Hilliard’s wire, to engage a pawl of a bracket for holding and tightening the wire in place against the teeth, as taught by Griffith. Then, the diameter taken about a section of the second portion of the wire without a notch or protrusion, i.e. at a section with an original diameter either adjacent a notch or protrusion or at a distance from the section with notches and protrusions, would be different than the diameter taken at the notch (reduced diameter) or protrusion (increased diameter) on the first portion of the wire. 

As to claims 12-14, Hilliard discloses the claimed invention except for further comprising a transition zone marker positioned on the wire between the first portion and the second portion; wherein the first portion and/or the second portion of the wire includes a marker; wherein the first portion of the wire includes one or more measurement markings indicating a length of the first portion. 
Griffith teaches an orthodontic archwire comprises measurement markings (170, 170A, 170B, 171, 171A, 171B) adjacent a loop to measure distances between the markings (col. 7 / ll. 49-53). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include measurement markings on Hilliard’s wire, adjacent either side of the bent region, or along most of the length of each end, to measure the amount of wire taken up by the bent region to ensure the bent region has the desired dimensions. In the embodiment of Hilliard Fig. 7, at least the first portion of the wire that includes the bent region would include such markers. If measured from the first end of the wire, the measurement markings would indicate a length of the first portion; in addition or alternatively, the distance between markings would indicate a subset length of the first portion, i.e. a length of the first portion taken up by the bent region. Since the markings are adjacent either side of the bent region, some markings that are on the side of the bent region adjacent the second portion, would be positioned on the wire between the first portion, which includes and ends after the bent region, and the second portion, which extends up to but does not include the bent region, such that these markings may be seen as a transition zone marker that delineates the first and second portions in addition to the location of the bent region. 



Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of U.S. Patent Application Publication No. US 2011/0313453 to Krumme et al. (hereinafter, “Krumme”). 
As to claims 8 and 9, Hilliard discloses the claimed invention except for wherein the first portion of the wire has an austenitic start temperature greater than 22 °C; wherein the second portion of the wire has an austenitic finish temperature less than 37 °C. 
Krumme teaches that a medical device comprising a shape memory alloy such as nitinol (¶10) has an austenitic start temperature of greater than 22 °C (25-27 °C), and an austenitic finish temperature less than 37 °C (30-35 °C) (¶39), so that the shape memory elements are below their austenitic start temperature at a normal surgical operating room temperature (about 20 °C) and will be at or above their austenitic finish temperature when positioned in the patient’s body, so that shape transition occurs in the temperature band between austenitic start and finish temperatures and thus while in the body but not while waiting in the operating room. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise Hilliard’s wire of nitinol that has an austenitic start temperature of greater than 22 °C (25-27 °C), and an austenitic finish temperature less than 37 °C (30-35 °C), so that shape transition occurs in the temperature band between austenitic start and finish temperatures and thus while in the mouth but not while waiting in the operating room. The austenitic start temperature is greater than room temperature and the austenitic finish temperature is below normal body temperature to achieve the entire shape transition while in the mouth. The wire would regain its desired curve to best align the teeth when within this temperature band in the mouth. Both of the first and second portions would each have the same austenitic start and finish temperatures as taught by Krumme since at least part of the first portion that does not include the bent region is unmodified, and since these properties may be measured before such modification as this is not limited by the claim language. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of Krumme (hereinafter, “Hilliard/Krumme”), as applied to claims 8 and 9 above, and further in view of U.S. Patent No. US 8,668,668 to Bishop et al. (hereinafter, “Bishop”). 
Hilliard/Krumme disclose the austenitic finish temperature of the second portion of the wire is less than normal body temperature, but are silent as to wherein the austenitic finish temperature of the second portion of the wire ranges from about -5 °C to about 26 °C. 
Bishop teaches that a medical device comprising nitinol may have an austenitic finish temperature of around 25 to 35 °C as a reasonable range of temperatures that are less than normal body temperature so that the device reaches its finish temperature and the shape transition occurs while in the body (col. 6 / ll. 36-45). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise Hilliard/Krumme’s wire of nitinol that has an austenitic finish temperature of 25 °C at the bottom of Bishop’s taught range, so that the wire reaches its finish temperature and the shape transition occurs while in the body. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of U.S. Patent No. US 6,923,829 to Boyle et al. (hereinafter, “Boyle”) and U.S. Patent No. US 6,966,774 to Brock et al. (hereinafter, “Brock”). 
Hilliard discloses the claimed invention except for wherein a loading plateau of the first portion of the wire is less than about 45 ksi, and wherein a loading plateau of the second portion of the wire ranges from about 55 ksi to about 80 ksi. 
Boyle teaches that nitinol in martensite phase has a loading plateau of about 200 MPa (200Mpa = 29 ksi) (col. 8 / ll. 33-46), shown in FIG. 4. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise Hilliard’s wire of nitinol with a loading plateau when in the martensite phase (when held at lower temperatures) of about 200 MPa, which is less than about 45 ksi, and a loading plateau when superelastic (at austenite temperatures) of 450 MPa, which is between about 55 to about 80 ksi, as taught by Boyle and Brock respectively, since these values are known properties of nitinol under different conditions which is a shape memory alloy disclosed for the wire by Hilliard. Both of the first and second portions would each have the same loading plateau when martensitic or superelastic, when the wire is held at a respective temperature to achieve each, since at least part of the first portion that does not include the bent region is unmodified, and since these properties may be measured before such modification as this is not limited by the claim language.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775       

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775